DETAILED ACTION
Response to Amendment
Claims 1, 7, 9, 16, 19 and 25 are amended. The previous 35 USC 112 rejections are overcome by Applicant’s amendments. 
Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the non-final rejection, the Kennewick reference is used to teach the argued claim limitation regarding using a conversation between users in a vehicle to determine a navigation route. This limitation requires a vehicle navigation system using a conversation within a vehicle to help determine driving directions which is taught by Kennewick. The limitation additionally recites that the communication is non-verbal. The Yan reference is cited to render obvious the aspect providing an in vehicle sensor which is able to determine directions based on non-verbal communications in a vehicle, however Yan is not cited to teach determining a route based on conversation between users.  Therefore Applicant’s argument that Yan does not disclose the gestures used to help determine navigation instructions are part of a conversation are not persuasive, since the primary reference to Kennewick teaches this limitation.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennewick et al. (US 2013/0211710) in view of Yan (US 2011/0050589).
Regarding claim 1, Kennewick teaches a computer implemented method comprising: 
observing, by a processor, at least a portion of a conversation between a speaker and a second person not connected to the processor (at least [0084] teaches the destination may be modeled based on interaction between multiple passengers in a taxicabs), the conversation comprising at least one verbal description of a route to a destination, the conversation comprising a plurality of navigation oriented conversational elements (see at least [0008, 0009 0019, 0022, etc.] which teaches free form conversations are used to determine a route and tracking conversations to interpret the conversations as routes); 
identifying, by the processor, the plurality of navigation oriented conversational elements (see the above noted paragraphs and at least [0060-0063]); 
converting, by the processor, each of the plurality of navigation oriented conversational elements into an associated navigation data element representative 
compiling, by the processor, the navigation data elements into a navigation route; and presenting, by the processor, at least a portion of the navigation route audibly or visually (calculating routes and displaying maps is taught throughout Kennewick, see at least [0008, 0017, 0021, 0038, 0044, 0045, and conversational language processor).
However, Kennewick fails to explicitly disclose narrative is comprised of at least one non-verbal physical movement of a portion of a human body of a provider.  Yan teaches it is known in the art to provide instructions to an automobile with multiple types of inputs, including audio and hand gestures (see at least [0007, 0010, 0030-0038, etc.]).  Therefore, from the teaching of Yan, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to include in Kennewick gesture inputs similar to that of the teaching of Yan in order to allow the vehicle occupants multiple means of inputting instructions to the vehicle which would be especially useful for users with hearing or speech impairments. The Examiner further notes the gesture capturing module 16 of figure 2 of Yan is physically separate from the processor.
Regarding claim 2, Kennewick teaches at least the identifying, converting, and compiling occur in real time with respect to the observing (see at least [0063, 0067]. Kennewick teaches a navigation system which gives directions to a user on the fly based on their conversations). 
Regarding claim 3, Kennewick teaches the conversation comprises directions to a location within a building (at least [0052] teaches the navigation data can include information relating to parking garages, a type of building structure). 
Regarding claim 4, Kennewick teaches determining, by the processor, an accuracy of the navigation route and wherein the presenting further comprises presenting the determined accuracy (accuracy or confidence is presented in the form of weighted ranked or scored lists, and only destinations above a threshold confidence level are presented, see at least [0008, 0019, 0041, 0090-0092, etc.]). 
Regarding claim 5, Kennewick teaches determining, by the processor, whether the conversation omitted one or more navigational oriented conversational elements corresponding to associated navigation data elements necessary to compile a complete navigation route to the destination and wherein the compiling further comprises including the necessary navigation data elements in the compiled navigation route (see at least [0008, 0009, 0025, 0039, 0087, 0092] which teaches the system of Kennewick is tolerant of incomplete information and is still able to infer the required destination information from the incomplete information). 
Regarding claim 6, Kennewick teaches the converting further comprises accessing, by the processor, a navigation database operative to relate one or more of the plurality of navigation oriented conversational elements to one or more navigation data elements (via the databases and servers, see at least [0011, 0020, 0063, 0069, etc.]). 
Regarding claim 7, Kennewick teaches the conversational narrative further comprises at least one implied navigation oriented conversational element wherein the 
Regarding claim 8, Kennewick teaches the conversation comprises one or more spoken navigation oriented conversational elements, the observing further comprising observing, by the processor, the conversational narrative via an audio sensor coupled therewith and converting the observed conversational narrative to data representative thereof (natural language processing is found throughout Kennewick including the title, and a microphone as an audio sensor is taught in at least [0017, 0037, 0072]). 
Regarding claim 9, the combination of Kennewick and Yan teaches observing, by the processor, the at least one non-verbal physical movement of a portion of a human body of the conversational narrative via an optical sensor, a motion sensor, a touch sensor, a proximity sensor, or a combination thereof, coupled therewith and converting, by the processor, the observed conversational narrative to data representative thereof (Yan teaches an optical sensor via camera(s) for capturing non-verbal gestures per at least [0007, 0024, 0030, etc.]. The Examiner notes the same rationale for combining Kennewick and Yan as set forth in the rejection to claim 1 above 
Regarding claims 10-28, the combination of Kennewick and Yan teaches all the limitations of the claims as applied to rejected claims 1-9 above, and are thus rejected under the same rationale.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664